

114 S848 IS: Resolving Environmental and Grid Reliability Conflicts Act of 2015
U.S. Senate
2015-03-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 848IN THE SENATE OF THE UNITED STATESMarch 24, 2015Mrs. McCaskill (for herself and Mr. Blunt) introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksA BILLTo clarify that compliance with an emergency order under the Federal Power Act may not be
			 considered a violation of any Federal, State, or local environmental law
			 or regulation, and for other purposes.
	
 1.Short titleThis Act may be cited as the Resolving Environmental and Grid Reliability Conflicts Act of 2015. 2.Amendments to the Federal Power Act (a)Compliance with or violation of environmental laws while under emergency orderSection 202(c) of the Federal Power Act (16 U.S.C. 824a(c)) is amended—
 (1)in the first sentence, by striking (c) During and inserting the following:  (c)Authorization during war or emergency (1)In generalDuring; and
 (2)by adding at the end the following:  (2)Limitation as result of conflict with environmental lawWith respect to an order issued under this subsection that may result in a conflict with a requirement of any Federal, State, or local environmental law (including regulations), the Commission shall ensure that the order—
 (A)requires generation, delivery, interchange, or transmission of electric energy only during hours necessary to meet the emergency and serve the public interest; and
 (B)to the maximum extent practicable— (i)is consistent with any applicable Federal, State, or local environmental law (including regulations); and
 (ii)minimizes any adverse environmental impacts. (3)Compliance not considered violation of other lawTo the extent that any omission or action taken by a party that is necessary to comply with an order issued under this subsection, including any omission or action taken to voluntarily comply with the order, results in noncompliance with, or causes the party to not comply with, any Federal, State, or local environmental law (including regulations), the omission or action shall not—
 (A)be considered a violation of that environmental law (including regulations); or (B)subject the party to any requirement, civil or criminal liability, or a citizen suit under that environmental law or regulation.
							(4)Expiration of order; renewal
 (A)ExpirationAn order issued under this subsection that may result in a conflict as described in paragraph (3) shall expire not later than 90 days after that order is issued.
 (B)RenewalThe Commission may renew or reissue an order described in subparagraph (A) pursuant to paragraphs (1) and (2) for subsequent periods, not to exceed 90 days for each period, as the Commission determines necessary to meet the emergency and serve the public interest.
 (C)ConsultationIn renewing or reissuing an order under subparagraph (A) or (B), the Commission— (i)shall consult with the primary Federal agency with expertise in the environmental interest protected by the law or regulation in conflict; and
 (ii)(I)shall include in any renewed or reissued order such conditions as that Federal agency determines necessary to minimize any adverse environmental impacts to the maximum extent practicable; or
 (II)may exclude from the renewed or reissued order any condition if the Commission— (aa)determines the condition would prevent the order from adequately addressing the emergency necessitating the order; and
 (bb)provides in the order, or otherwise makes publicly available, an explanation of that determination.
 (D)Public availabilityAny conditions submitted by the Federal agency under subparagraph (C)(ii) shall be made available to the public.
 (5)Effect of court actionIf an order issued under this subsection is subsequently stayed, modified, or set aside by a court pursuant to section 313 or any other provision of law, any omission or action previously taken by a party that was necessary to comply with the order while the order was in effect, including any omission or action taken to voluntarily comply with the order, shall remain subject to paragraph (3)..
 (b)Temporary connection or construction by municipalitiesSection 202(d) of the Federal Power Act (16 U.S.C. 824a(d)) is amended in the matter preceding the first proviso by inserting or municipality before engaged in the transmission or sale of electric energy.